        Case 3:18-cv-00797-JSC Document 54 Filed 08/15/19 Page 1 of 5



 1 ELLEN MEDLIN RICHMOND (SBN 277266)
   WILLIAM J. COOPER (SBN 304524)
 2 erichmond@conradmetlitzky.com
   wcooper@conradmetlitzky.com
 3 CONRAD & METLITZKY LLP
   Four Embarcadero Center, Suite 1400
 4 San Francisco, CA 94111
   Telephone: 415-343-7100
 5 Fax: 415-343-7101

 6 Attorneys for Plaintiff Sierra Club

 7                               UNITED STATES DISTRICT COURT

 8                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9                                   SAN FRANCISCO DIVISION

10

11   SIERRA CLUB,                                )   No. 18-cv-00797-JSC
                                                 )
12                  Plaintiff,                   )
                                                 )   STIPULATION AND
13       v.                                      )   [PROPOSED] ORDER
                                                 )   CHANGING TIME
14   UNITED STATES DEPARTMENT OF                 )
     INTERIOR,                                   )
15                                               )
                    Defendant.                   )
16                                               )
17

18

19

20

21

22

23

24

25

26

27

28


     18-CV-00797-JSC                       STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:18-cv-00797-JSC Document 54 Filed 08/15/19 Page 2 of 5



 1          Plaintiff Sierra Club and Defendant U.S. Department of Interior, through undersigned

 2 counsel, hereby stipulate, pursuant to Local Rule 6-1(b), to extend the deadline for the filing of the

 3 parties’ joint status report to August 27, 2019, two days before the August 29, 2019 status

 4 conference, as follows:

 5          1.      In this Freedom of Information Act action, the Court has routinely ordered the

 6   parties to file joint status reports two days before each scheduled status conference.

 7          2.      On July 12, 2019, following the July 11 status conference, the Court entered an

 8   order setting the deadline for the next joint status report to be served on August 22, 2019, one

 9   week before the August 29, 2019 status conference (Dkt. No. 53).

10          3.      In accordance with the past practice of the parties and Court in this matter, the

11   parties agree to extend, and respectfully request that the Court extend, the deadline for the joint

12   status conference statement now due on August 22 to August 27, 2019. The extended deadline

13   will (1) allow the parties to continue ongoing meet-and-confer discussions about the outstanding
14   issues in advance of the status conference; (2) allow Sierra Club more time to review produced
15   documents before the conference; and (3) provide the Court with a more current update of the
16   status of the cases.
17          4.      The Parties further agree, and respectfully request that the Court order, that for
18   purposes of efficiency, the parties may file a single joint status report for this case and the related
19   case (Sierra Club v. U.S. Dep’t of Interior, case no. 19-cv-02838-JSC) rather than a separate case
20   management statement in the new case, and may do so at all future status conferences for these
21   two cases unless otherwise directed by the Court.
22

23          IT IS SO STIPULATED.
24

25 DATED: August 15, 2019                                    CONRAD & METLITZKY LLP
26
                                                             /s/ Ellen M. Richmond_________
27                                                           ELLEN M. RICHMOND
                                                             Attorneys for Plaintiff
28

                                                       -2-
      18-CV-00797-JSC                            STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:18-cv-00797-JSC Document 54 Filed 08/15/19 Page 3 of 5



 1
     DATED: August 15, 2019                      DAVID L. ANDERSON
 2                                               United States Attorney

 3                                               /s/ James A. Scharf_________
                                                 JAMES A. SCHARF
 4                                               Assistant United States Attorney
                                                 Attorneys for Defendant
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -3-
      18-CV-00797-JSC                 STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:18-cv-00797-JSC Document 54 Filed 08/15/19 Page 4 of 5



 1                            [PROPOSED] ORDER RELATING CASES

 2          All Parties have stipulated to extend the deadline for the status conference statement,

 3 currently due August 22, 2019 (Dkt. No. 53), to August 27, 2019.            The Parties have further

 4 stipulated that for purposes of efficiency, the parties may file a single joint status report for this

 5 case and the related case (Sierra Club v. U.S. Dep’t of Interior, case no. 19-cv-02838-JSC) rather

 6 than a separate case management statement in the new case, and may do so at all future status

 7 conferences for these two cases unless otherwise directed by the Court.

 8          Having considered the parties’ stipulation, and good cause appearing therefor, the deadline

 9 for the status conference statement, currently due August 22, 2019, is extended to August 27,

10 2019.    The parties may file a single joint status report for this case and the related case (Sierra
11 Club v. U.S. Dep’t of Interior, case no. 19-cv-02838-JSC) at this and all future status conferences

12 for these two cases unless otherwise directed by the Court.

13    PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
     Dated: _________________,
             August 16, 2019   2019
15                                                  HON. JACQUELINE SCOTT CORLEY

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      -4-
      18-CV-00797-JSC                           STIPULATION AND [PROPOSED] ORDER CHANGING TIME
        Case 3:18-cv-00797-JSC Document 54 Filed 08/15/19 Page 5 of 5



 1

 2                                  ECF FILER’S ATTESTATION

 3         I, Ellen Richmond, am the ECF user whose identification and password are being used to

 4 file this document. I hereby attest that concurrence in the filing of the document has been obtained

 5 from each of the signatories hereto.

 6

 7 Dated: August 15, 2019                          /s/ Ellen M. Richmond
                                                   Ellen M. Richmond
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -5-
     18-CV-00797-JSC                           STIPULATION AND [PROPOSED] ORDER CHANGING TIME
